

115 HR 5867 IH: Reducing Drug Waste Act of 2018
U.S. House of Representatives
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5867IN THE HOUSE OF REPRESENTATIVESMay 17, 2018Mr. Doggett (for himself and Ms. Pingree) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize a joint action plan and report on drug waste.
	
 1.Short titleThis Act may be cited as the Reducing Drug Waste Act of 2018. 2.FindingsCongress finds as follows:
 (1)On May 23, 2017, the Department of Health and Human Services, acting through the Office of the Inspector General in a letter to Senators Klobuchar, Durbin, and Shaheen, found that different vial sizes in addition to those currently approved and marketed in the United States could sometimes significantly reduce the amount of drug discards, or waste, from single-use vials.
 (2)The Office of Inspector General analyzed 20 single-use vial drugs with the highest amounts of identifiable reimbursement for discarded drugs during 2013 and 2014 and found that the Medicare part B program paid $11,600,000,000 for these drugs, $2,100,000,000 of which was for drugs billed in increments of other-than-full vials, and $195,000,000, or nearly 10 percent, of the $2,100,000,000 billed in increments of other-than-full vials was reimbursed for discarded drugs.
 (3)During the Food and Drug Administration’s review process for a drug’s safety and efficacy before a drug is approved for marketing in the United States, the Food and Drug Administration reviews the manufacturer’s proposed vial size.
 (4)As of January 1, 2017, the Centers for Medicare & Medicaid Services requires all physicians, hospitals, and other providers submitting claims to Medicare to separately identify the discarded amount of a drug from a single-use vial (the JW modifier) on its claim for reimbursement by Medicare. The new requirement does not change the amount the providers are reimbursed for single-use drugs.
			3.Joint action plan and report on drug waste
 (a)Joint action planThe Commissioner of Food and Drugs, in coordination with the Administrator of the Centers for Medicare & Medicaid Services, shall develop a joint action plan, in consultation with health care providers and patient advocates (including relevant Federal advisory committees) that—
 (1)utilizes data from Medicare claims on how much of a single-use drug was not administered, comparing single-use vial sizes in other countries, and through analysis during the drug approval process of alternative vial size safety and efficacy, to reduce drug waste and better manage costs; and
 (2)includes quantifiable metrics and specific timelines. (b)ReportNot later than 1 year after the date of enactment of this Act, the Commissioner of Food and Drugs, in coordination with the Administrator of the Centers for Medicare & Medicaid Services, shall submit to Congress the joint action plan described in subsection (a) and a report containing recommendations for any legislative action needed to reduce drug waste and better manage costs.
			